                   Case 1:21-mj-00033-SH Document 14 Filed 01/27/21 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                                                        for the
                                                Western District of Texas
                                                    Austin Division

                United States of America                      )
                           v.                                 )
                                                              )    Case No. 1:21-mj-00033-SH
                 Christopher Ray Grider                       )
                        Defendant                             )

                                ORDER OF DETENTION PENDING TRIAL
                                            Part I - Eligibility for Detention
      On Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), the Court held a detention hearing on
January 27, 2021, and found that detention is warranted. This order sets forth the Court ’s findings of fact and conclusions
of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.


                            Part II - Analysis and Statement of the Reasons for Detention

       After considering the factors set forth in 18 U.S.C. § 3142(g), the pretrial services report, and the evidence and
arguments of counsel presented at the detention hearing, the Court concludes that the defendant must be detained pending
trial because the Government has proven:

  X By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
    the safety of the community.

     By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
     the defendant’s appearance as required.

     In addition to any findings made on the record at the hearing, the reasons for detention include the following:

      X Weight of evidence against the defendant is strong
      X Subject to lengthy period of incarceration if convicted




                                                                                                                   Page 1 of 2
                     Case 1:21-mj-00033-SH Document 14 Filed 01/27/21 Page 2 of 2


                                          Other Reasons or Further Explanation:

        My decision is based on the factors listed above, as well as the nature and circumstances of the offenses charged,

including whether the offense is a crime of violence, and the nature and seriousness of the danger to the community that

would be posed by Mr. Grider’s release. In particular, as stated during the hearing, there is extremely strong evidence that

Mr. Grider was a leading participant in the offenses charged inside the United States Capitol Building on January 6, 2021.

There is evidence that Mr. Grider supplied the helmet used to break glass in the doors leading into the Speaker’s Lobby,

and personally pushed and kicked those doors. A third party, Ashli Babbitt, then was fatally shot as she attempted to enter.

As counsel for Mr. Grider argued during the detention hearing: “What happened there was a tragedy.” Had Mr. Grider

succeeded in his alleged attempts to breach the entrance leading to the House Chamber, the tragedy could have been far

greater.

        The nature and circumstances of the offenses charged support a finding that Mr. Grider’s release would pose a serious

danger to the community. Considering all information available, the government has established by clear and convincing

evidence that no condition or combination of conditions of release will reasonably assure the safety of the community, and

the Court orders Mr. Grider detained on that basis.



                                         Part III - Directions Regarding Detention

        The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated

representative for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

sentences or being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States or on request of an attorney for the Government,

the person in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an

appearance in connection with a court proceeding.




Date:       January 27, 2021
                                                               Susan Hightower
                                                               United States Magistrate Judge




                                                                                                                     Page 2 of 2
